DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on March 9, 2021.
Claims 21, 30, 37 and 40 have been amended.
Claims 21-40 have been examined and are pending.

Allowable Subject Matter
Claims 23, 24, 32, 33, 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendments
In view of Applicants' Remarks (pg. 10), the double patenting rejection is maintained.
In view of Applicants' amendments, the former objection to the claims is withdrawn. However, a new objection to the claims is raised as set forth below.

Response to Arguments
Applicants have argued that the cited art, though namely Bharadwaj-1, fails to teach "a tracing controller configured to select between initiating tracing of a single execution loop of a method or an entirety of the method of the application" as recited by claim 21 (Remarks, pg. 11). Specifically, on pages 12-13 of their Remarks, Applicants argued that Bharadwaj-1's mechanisms 
Examiner respectfully disagrees and would point out that claim 21 does not describe how the tracing controller selects which portion of the application to trace (loop of a method, or the entire method), only that the tracing controller is configured to perform the selection. Thus, under the broadest reasonable interpretation, the recited tracing controller could use various mechanisms to perform the tracing. For example, with respect to collecting profiling data using predicate registers as taught by Bharadwaj-1, Applicant's own specification discloses that registers are employed in tracing:
[0053]...Tracing controller 170 may initiate hardware tracing in any of various manners, such as by executing one or more hardware instructions of processor 110 and/or loading one or more registers (or addresses) within processor 110 with relevant information regarding an application, thread(s), method(s) and/or address range(s) to be traced. (emphasis added)

Turning now to the portions of the application being traced, with respect to tracing a single execution loop of a method, in [0014], Bharadwaj-1 teaches that an apparatus can collect profile data for one or more loops of a program:
[0014] Although the illustrated apparatus 10 may be used to collect profile data with respect to an entire program, for simplicity of discussion the illustrated example assumes that the apparatus 10 is only used to collect data with respect to one or more sections of a program such as one or more basic blocks, loops, routines or other regions of code.
(emphasis added)

Bharadwaj-1 also suggests that the profiled program can be a Java program:
[0014]...Further, persons of ordinary skill in the art will appreciate that the illustrated apparatus 10 may be used in a virtual machine such as a Java or CLR virtual machine, and/or in a static profile guided optimization tool such as a compiler, a translator, and/or a binary optimizer."
(emphasis added)

One of ordinary skill in the art would recognize that the entry point of a Java program is the main() method. Thus, the profiled loop would, at the very least, be contained within main(). Consequently, the apparatus can collect profile data for a single loop within the main() method.
With respect to configuring the tracing controller to trace an entirety of the method of the application, Bharadwaj-1 teaches that the apparatus can collect profile data for one or more routines of the program:
[0014] Although the illustrated apparatus 10 may be used to collect profile data with respect to an entire program, for simplicity of discussion the illustrated example assumes that the apparatus 10 is only used to collect data with respect to one or more sections of a program such as one or more basic blocks, loops, routines or other regions of code.
(emphasis added)

Bharadwaj-1 also teaches that a routine is equivalent to a method:
[0015] ...When invoked, the profile data collector 12 may collect any desired type of profile data. For example, the profile collector 12 may be structured to collect profile data relating to any of (a) a method/routine execution count...

Thus, the apparatus can collect profile data for a single method, such as the main method() containing the loop. 
Applicants have also argued that combining the cited references would not yield a tracing controller configured to select between initiating tracing of a single execution loop of a method or an entirety of the method of the application as claimed. Specifically, Applicants argued:
"Instead, a combination of the cited referenced would result in using Bharadwaj-1's
instrumented code and predicate registers to trace predetermined sections of code in
response to predetermined events within Gliwa's use of code memory regions. The
resulting combination would therefore have two methods of determining whether to trace particular instructions - whenever an instruction is stored in a particular code memory region as in Gliwa and whenever an instruction's associated predicate registers is set as in Bharadwaj-1."
(Remarks, pg. 13)

Examiner has carefully considered Applicant's arguments but respectfully disagrees. Combining said references would not yield two methods for determining whether to trace a particular instruction as Applicant's allege but, instead, an optimization of Gliwa's method, wherein portions of function executions can be logged when the target address of a function call is located within a code memory region, or logging the full function. For example, Gliwa teaches that, in one embodiment, only the start of an executable function may be logged:
[0016] In some cases, it may be sufficient to determine the start of an executable function. Preferably, however, in addition to determining the start of the execution of a traceable function, logging the execution of the traceable function further comprises logging the end of the execution of the function. According to this preferred embodiment, logging the execution of the traceable function further comprises generating a function start event if the target address of the function call instruction is located within the pre-defined code memory region and by generating a function end event if the opcode address of the associated return instruction is located within the pre-defined code memory region.
(emphasis added)

[0017] In a preferred embodiment of the method of the invention, "logging" means that an event is created relating to the execution of the function, and this event is stored together with an appropriate time stamp, indicating the point in time at which the event took place, in a storage medium.

As noted above, Gliwa already contains the ability for more granular logging of function executions, such as when a function start event occurs. Therefore, extending such a capability to log portions of functions, such as a single execution loop of the function, would be well within Gliwa's capability and not lead to two methods of determining whether to trace particular instructions as Applicants allege.

Claim Objections
The following claims are objected to because of informalities. It is suggested Applicants amend these claims as follows:
Claim 30
-- initiating hardware tracing of a traced portion executing on the one or more processors, wherein in response to selecting to initiate tracing of the entirety of the method, the traced 
Claim 37
-- initiating hardware tracing of a traced portion executing on the one or more processors, wherein in response to selecting to initiate tracing of the entirety of the method, the traced 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-23, 25-32 and 34-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-10, 12-15 and 17 of US 10,466,986 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2, 4-10, 12-15 and 17 of US 10,466,986 B2 contain all the limitations of instant application claims 21-23, 25-32 and 34-39 (see mapping table below). Thus, claims 21-23, 25-32 and 34-39 of the instant application are not patentably distinct from claims 1, 2, 4-10, 
Instant Application 16/672319
US 10,466,986 B2
21. (New) A computing device, comprising:

one or more processors configured to generate hardware tracing information for an application executing on the one or more processors;

wherein the computing device further comprises a memory comprising program instructions, that when executed on the one or more processors cause the processors to implement a tracing controller configured to:

select between initiating tracing of a single execution loop of a method or an entirety of the method of the application;

instruct the one or more processors to initiate hardware tracing of a traced portion of the application, wherein in response to selecting to initiate tracing of the entirety of the method, the traced portion comprises the entirety of the method and in response to selecting to initiate tracing of the single execution loop, the traced portion comprises the single execution loop but less than the entirety of the method;

generate a new profile of the traced portion based on the hardware tracing information;

determine whether the new profile differs more than a threshold amount from a previously generated profile for the traced portion; and

in response to determining that the new profile differs more than the threshold amount from the previously generated profile, initiate recompilation of the traced portion.

23.    (New) The system of claim 21, wherein in response to determining that the new profile does not differ more than the threshold amount from the previously generated profile, the tracing controller is further configured to:

instruct the one or more processors to discontinue hardware tracing the traced portion; and

instruct the one or more processors to initiate hardware tracing of another portion of the application.



one or more processors configured to generate hardware tracing information for an application executing on the one or more processors; 

wherein the system further comprises a memory comprising program instructions, that when executed on the one or more processors cause the processors to implement a tracing controller configured to: 

instruct the one or more processors to initiate hardware tracing of a traced method of the application; 












generate a new profile of the traced method based on the hardware tracing information; 


determine whether the new profile differs more than a threshold amount from a previously generated profile for the traced method; 

in response to determining that the new profile differs more than the threshold amount from the previously generated profile, initiate re-compilation of the traced method; 

in response to determining that the new profile does not differ more than the threshold amount from the previously generated profile: 



instruct the one or more processors to discontinue hardware tracing the traced method; and 

instruct the one or more processors to initiate hardware tracing of another method of the application. 


the single execution loop’s respective contribution to an overall execution time of the application; and
the single execution loop’s respective contribution to a total instruction count of the application.

    8. The system of claim 1, wherein the tracing controller is further configured to select the traced method for hardware tracing from among a plurality of methods of the application based at least in part on one or more of: 
the traced method's respective contribution to an overall execution time of the application; and 
the traced method's respective contribution to a total instruction count of the application.
25.    (New) The system of claim 21, wherein the previously generated profile is generated by an interpreter prior to the tracing controller instructing the one or more processors to initiate hardware tracing of the traced portion.

    2. The system of claim 1, wherein the previously generated profile is generated by an interpreter prior to the tracing controller instructing the one or more processors to initiate hardware tracing of the traced method. 
26.    (New) The system of claim 21, wherein the previously generated profile is generated based on hardware tracing information generated prior to generating the hardware tracing information upon which the new profile is based.

    4. The system of claim 1, wherein the previously generated profile is generated based on hardware tracing information generated prior to generating the hardware tracing information upon which the new profile is based. 
27.    (New) The system of claim 21, wherein to instruct the one or more processors to initiate tracing of the traced portion, the tracing controller is further configured to instruct the one or more processors to generate trace information for application 



an outcome of one or more conditional branches within the portion; a target address of an indirect jump within the portion; a target address of an indirect call within the portion; and a source and target of an asynchronous control transfer within the portion.

    6. The system of claim 1, wherein the hardware tracing information comprises one or more of: an outcome of one or more conditional branches within the traced method; a target address of an indirect jump within the traced method; a target address of an indirect call within the traced method; and a source and target of an asynchronous control transfer within the traced method. 
29.    (New) The system of claim 21, wherein the new profile comprises statistics regarding branch directions, wherein the statistics comprise:
a number of times a conditional branch instruction is executed within the portion; and
a number of times the conditional branch instruction times is taken.

    7. The system of claim 1, wherein the new profile comprises statistics regarding branch directions, wherein the statistics comprise: 
a number of times a conditional branch instruction is executed within the traced method; and 
a number of times the conditional branch instruction is taken. 
30.    (New) A computer-implemented method, comprising:

selecting between initiating tracing of a single execution loop of a method of an application executing on one or more processors or an entirety of the method, wherein the one or more processors are configured to generate hardware tracing information for application code executing on the one or more processors;

initiating hardware tracing of a traced portion executing on the one or more processors, wherein in response to selecting to initiate tracing of the entirety of the method, the trace portion comprises the entirety of the method, and in response to selecting to initiate tracing of the single execution loop, the traced portion comprises the single execution loop but less than the entirety of the method;



determining whether the new profile differs more than a threshold amount from a previously generated profile for the traced portion; and

re-compiling the traced portion in response to determining that the new profile differs more than the threshold amount from the previously generated profile.

32.    (New) The method of claim 30, further comprising, in response to determining that the new profile does not differ more than the threshold amount from the previously generated profile:
discontinuing hardware tracing the traced portion; and

initiating hardware tracing of another portion of the application.



initiating hardware tracing of a traced method executing on one or more processors configured to generate hardware tracing information for application code executing on the one or more processors; 


















determining whether the new profile differs more than a threshold amount from a previously generated profile for the traced method; 

re-compiling the traced method in response to determining that the new profile differs more than the threshold amount from the previously generated profile; 

in response to determining that the new profile does not differ more than the threshold amount from the previously generated profile: 

discontinuing hardware tracing the traced method; and 

initiating hardware tracing of another method of the application. 

the single execution loop’s respective contribution to an overall execution time of the application; and
the single execution loop’s respective contribution to a total instruction count of the application.

    14. The method of claim 9, wherein the tracing controller is further configured to select the traced method for hardware tracing from among a plurality of methods of the application based at least in part on one or more of: 
the traced method's respective contribution to an overall execution time of the application; and the traced method's respective contribution to a total instruction count of the application.
34.    (New) The method of claim 30, wherein the previously generated profile is generated by an interpreter prior to said initiating hardware tracing of the traced portion.

    10. The method of claim 9, wherein the previously generated profile is generated by an interpreter prior to said initiating hardware tracing of the traced method.
35.    (New) The method of claim 30, wherein the previously generated profile is generated based on previous hardware tracing 




    13. The method of claim 9, wherein said initiating hardware tracing of the traced method comprises instructing the one or more processors to generate trace information for application code executing within one or more address ranges corresponding to the traced method. 
37.    (New) One or more non-transitory, computer-readable storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to perform:

selecting between initiating tracing of a single execution loop of a method of an application executing on one or more processors or an entirety of the method, wherein the one or more processors are configured to generate hardware tracing information for application code executing on the one or more processors;

initiating hardware tracing of a traced portion executing on the one or more processors, wherein in response to selecting to initiate tracing of the entirety of the method, the trace portion comprises the entirety of the method, and in response to selecting to initiate tracing of the single execution loop, the traced portion comprises the single execution loop but less than the entirety of the method;

generating a new profile of the traced portion based on the hardware tracing information;

determining whether the new profile differs more than a threshold amount from a previously generated profile for the traced portion; and

re-compiling the traced portion in response to determining that the new profile differs more than the threshold amount from the previously generated profile.

39.    (New) The one or more non-transitory, computer-readable storage media of claim 37, wherein in response to determining that the new profile does not differ more than the threshold amount from the previously generated profile, the program instruction cause the computing device to perform:
discontinuing hardware tracing the traced portion; and
initiating hardware tracing of another portion of the application.



initiating hardware tracing of a traced method executing on the one or more processors, wherein the one or more processors are configured to generate hardware tracing information for application code executing on the one or more processors; 













generating a new profile of the traced method based on the hardware tracing information; 


determining whether the new profile differs more than a threshold amount from a previously generated profile for the traced method; 



in response to determining that the new profile does not differ more than the threshold amount from the previously generated profile: 



discontinuing hardware tracing the traced method; and 
initiating hardware tracing of another method of the application. 

the single execution loop’s respective contribution to an overall execution time of the application; and
the single execution loop’s respective contribution to a total instruction count of the application.

    17. The non-transitory, computer-readable storage medium of claim 15, wherein the program instructions cause the one or more processors to perform: selecting the traced method for hardware tracing from among a plurality of methods of the application based at least in part on one or more of: 
the traced method's respective contribution to an overall execution time of the application; and the traced method's respective contribution to a total instruction count of the application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26-28, 30 and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180365127 A1 - hereinafter "Gliwa" cited in the IDS dated 11/01/19, in view of US 20040194077 A1 - hereinafter "Bharadwaj-1", and in view of US 7240342 B1 - hereinafter "Bharadwaj-2" also cited in the IDS dated 11/01/19.

With respect to claim 21, Gliwa teaches,
A computing device, comprising: - "device" (Abstract).
one or more processors configured to generate hardware tracing information for an application executing on the one or more processors; - Fig. 1.
wherein the computing device further comprises a memory comprising program instructions, that when executed on the one or more processors cause the processors - [0038]; to implement a tracing controller configured to: - "The present invention concerns a method and a device for non-intrusively collecting function trace data of a software application running on a processor-core..." (Abstract). "According to the invention, trace data of functions of individual tasks are collected via a dedicated interface of the processor." [0037]; "On-chip trace unit 13" (Fig. 1).
instruct the one or more processors to initiate hardware tracing of a traced portion of the application, - "A software application running on a microprocessor, or more specifically, on a processor-core, can be subdivided into a number of tasks which are executed sequentially on the processor-core. Each task consists of one or more functions or runnables." [0036]. "According to the invention, trace data of functions of individual tasks are collected via a dedicated interface of the processor." [0037]
generate a new profile of the traced portion based on the hardware tracing information; - "A software application running on a microprocessor, or more specifically, on a processor-core, can be subdivided into a number of tasks which are executed sequentially on the processor-core. Each task consists of one or more functions or runnables." [0036]. "According to the invention, trace data of functions of individual tasks are collected via a dedicated interface of the processor." [0037] "From these data, flow traces (new profile) similar to those depicted in FIG. 3 can be derived and depicted via a suitable scheduling and timing analysis software." [0041]; Fig. 3
Gliwa does not explicitly teach the following limitations which, in analogous art for profiling, are taught by Bharadwaj-1.
For example, Bharadwaj-1 teaches:
select between initiating tracing of a single execution loop of a method or an entirety of the method of the application; - "Although the illustrated apparatus 10 may be used to collect profile data with respect to an entire program, for simplicity of discussion the illustrated example assumes that the apparatus 10 is only used to collect data with respect to one or more sections of a program such as one or more basic blocks, loops, routines or other regions of code. For simplicity of terminology, the program or section(s) of the program being profiled will be referred to herein as a "target block," and persons of ordinary skill will understand this term to refer to a program or any portion or portions of a program of interest." [0014]
wherein in response to selecting to initiate tracing of the entirety of the method, the traced portion comprises the entirety of the method - "Although the illustrated apparatus 10 may be used to collect profile data with respect to an entire program, for simplicity of discussion the illustrated example assumes that the apparatus 10 is only used to collect data with respect to one or more sections of a program such as one or more basic blocks, loops, routines or other regions of code." [0014]; and in response to selecting to initiate tracing of the single execution loop, the traced portion comprises the single execution loop but less than the entirety of the method; - "Although the illustrated apparatus 10 may be used to collect profile data with respect to an entire program, for simplicity of discussion the illustrated example assumes that the apparatus 10 is only used to collect data with respect to one or more sections of a program such as one or more basic blocks, loops, routines or other regions of code." [0014]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Gliwa with Bharadwaj-1's teachings because doing so would provide Gliwa's system with the ability to facilitate the collection of profile information for optimizing software, as suggested by Bharadwaj-1 [0001].
Gliwa et al. do not explicitly teach:
determine whether the new profile differs more than a threshold amount from a previously generated profile for the traced portion; and
in response to determining that the new profile differs more than the threshold amount from the previously generated profile, initiate recompilation of the traced portion.
However, in analogous art for compilation, Bharadwaj-2 teaches:
"After the software package has been installed 405, the newly generated executable can be run 410. The performance of the executable on the user's machine is monitored 410 profile data is generated. This profile data is compared to past profile data 415. If the profile data has changed in an amount greater than a predetermined threshold amount 415, the system will wait for the CPU to become idle 420. Once the user's machine becomes idle 420, the intermediate 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Gliwa and Bharadwaj-1 with Bharadwaj-2's teachings because doing so would provide Gliwa/Bharadwaj-1's system with the ability to optimize code for individual users and allow for changes over time due to hardware upgrades and changes in usage, as suggested by Bharadwaj-2 (col. 1:54-56).

With respect to claim 30, Gliwa teaches,
A computer-implemented method, comprising: - "method" (Abstract).
The remaining limitations are rejected for the same reasons given for analogous claim 21.

With respect to claim 37, Gliwa teaches,
One or more non-transitory, computer-readable storage media storing program instructions that when executed on or across one or more processors cause the one or more processors to perform: - Fig. 1.
The remaining limitations are rejected for the same reasons given for analogous claim 21.

With respect to claim 26 and 35, Gliwa teaches,
wherein the previously generated profile is generated based on hardware tracing information generated prior to generating the hardware tracing information upon which the new profile is based. - "The present invention concerns a method and a device for non-intrusively collecting function trace data of a software application running on a processor-core..." via a dedicated interface of the processor." [0037]; "On-chip trace unit 13" (Fig. 1). "From these data, flow traces (profile) similar to those depicted in FIG. 3 can be derived and depicted via a suitable scheduling and timing analysis software." [0041]; Fig. 3

With respect to claim 27 and 36, Gliwa teaches,
wherein to instruct the one or more processors to initiate tracing of the traced portion, the tracing controller is further configured to instruct the one or more processors to generate trace information for application code executing within one or more address ranges corresponding to the traced portion. - "According to a preferred embodiment of the method of the invention, the start -address and end -address of the pre-defined code memory region of functions to be traced can be reconfigured at run-time thus allowing to dynamically selecting functions to be traced." [0022]

With respect to claim 28, Gliwa teaches,
wherein the hardware tracing information comprises one or more of: ...an outcome of one or more conditional branches within the portion; - "Hardware-based tracing captures each taken branch and, by post-processing, extends the trace data to an instruction trace, also known as a flow-trace (in the present context, a " branch" denotes any kind of machine instruction that sets the program counter to any program-address other than the next address)." [0006]

Claims 22, 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Gliwa, Bharadwaj-1 and Bharadwaj-2, and in further view of US 20140317382 A1 - hereinafter "Segelken".

With respect to claims 22, 31 and 38, Gliwa et al. do not explicitly teach,
wherein the tracing controller is further configured to select whether to initiate tracing of the single execution loop or the entirety of the method based at least in part on one or more of: ...the single execution loop’s respective contribution to an overall execution time of the application; and
However, in analogous art for profiling, Segelken teaches:
"Accordingly, a native translation may be generated for portions of non-native ISA code that are executed frequently or consume substantial processing time, such as frequently used or " hot" loops or functions. In some embodiments, code portions of non-native ISA code may be profiled in order to identify whether and how those code portions should be included in new or reformed translations. For example, profiled code portions may be identified and defined by taken branches. In another example, a translation may be generated for a portion of non-native ISA code in response to that code portion being executed a threshold number of times." [0016]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Gliwa, Bharadwaj-1 and Bharadwaj-2 with Segelken's teachings because doing so would provide Gliwa/Bharadwaj-1/Bharadwaj-2's system with the ability to generate native translations for portions of non-native ISA code that are executed frequently in order to execute the portions faster and more efficiently than the corresponding non-native ISA code, as suggested by Segelken [0016].

Claims 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gliwa, Bharadwaj-1 and Bharadwaj-2, and in further view of US 8359496 B1 - hereinafter "Bornstein" cited in the IDS dated 11/01/19.

With respect to claims 25 and 34, Gliwa et al. do not explicitly teach,
wherein the previously generated profile is generated by an interpreter prior to the tracing controller instructing the one or more processors to initiate hardware tracing of the traced portion.
However, in analogous art for profiling, Bornstein teaches:
"Trace detector 56 of interpreter identifies traces within the program code and, for each trace identified, creates a new JIT profile in JIT profiling table 64 and associates the trace with the new entry." (col. 7:63-66)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Gliwa, Bharadwaj-1 and Bharadwaj-2 with Bornstein's teachings because doing so would provide Gliwa/Bharadwaj-1/Bharadwaj-2's system with the ability to increase the execution speed of program code by selectively employing Just-in-Time (JIT) compilation of selected traces within the program code, as suggested by Bornstein (col. 7:60-63).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Gliwa, Bharadwaj-1 and Bharadwaj-2, and in further view of US 20150347103 A1 - hereinafter "Mahaffey" cited in the IDS dated 11/01/19.

With respect to claim 29, Gliwa et al. do not explicitly teach,
wherein the new profile comprises statistics regarding branch directions, wherein the statistics comprise: a number of times a conditional branch instruction is executed within the portion; and a number of times the conditional branch instruction 
However, in analogous art for profiling, Mahaffey teaches:
"Profile statistics collected by known profile guided optimizing compilers include only counts: how many times a particular function or block of code was executed, how many times a branch was taken, and so on." [0010]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Gliwa, Bharadwaj-1 and Bharadwaj-2 with Mahaffey's teachings because doing so would provide Gliwa/Bharadwaj-1/Bharadwaj-2's system with the ability to optimize execution of a particular phase of a program by collecting profile statistics for each phase of execution of a program separately, as suggested by Mahaffey [0011].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.